DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities:
The specification at page 15 references “second pipe section 40” and “guiding pipe 24”. See in particular at or around Page 15, lines 12 and lines 28 respectively. Correction with “second pipe section 14” and “guiding pipe 20” would appear to potentially resolve this issue.  
Appropriate correction is required.
Claim Objections
Claims 2-10 are objected to because of the following informalities:  
The preamble of claims 2-10 should be corrected to provide clear antecedent basis to the parent claim. In particular “A uniflow cyclone separator…” should be corrected to “The uniflow cyclone separator” in claims 2-10.  
Appropriate correction is required.
Claim Interpretation
The preamble recitation of “a uniflow cyclone separator” in claim 1 is given patentable weight as it defines the particular structure or character of the cyclone separator. In particular, it is defining that the cyclone operates such that flow enters at an upstream side and separated phases are discharged on the downstream side wherein the direction of bulk flow does not change.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 3-10 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 3, the recitation of “the angle of slope is between…” renders the claims indefinite. It is unclear as to how the angle of slope can be set from a point on a range when the prior recitation in claim 1 set forth that the angle of slope is increasing. 
Regarding claims 4, 8, and 10, the recitation of “fluid-technically” renders the claims indefinite. The term “fluid-technically” does not appear defined by the specification and does not have a commonly accepted meaning. It is unclear what the particular scope of the term is intended to be. For purposes of examination, the term will be read as “in fluid communication”. Where applicant acts as his or her own lexicographer to specifically define a term of a claim contrary to its ordinary meaning, the written description must clearly redefine the claim term and set forth the uncommon definition so as to put one reasonably skilled in the art on notice that the applicant intended to so redefine that claim term. Process Control Corp. v. HydReclaim Corp., 190 F.3d 1350, 1357, 52 USPQ2d 1029, 1033 (Fed. Cir. 1999). 

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 4, and 6-10 is/are rejected under 35 U.S.C. 102(a1) as being anticipated by Greif et al. (US 2005/0086915).
Regarding claim 1, Greif discloses in figure 1, an apparatus for separating (title/abstract) comprising:
A hollow cylindrical pipe section (portion of 1 up until 8) wherein an inner wall of the pipe section comprises a female thread (4 with threads 4b, see figure 1; note the elements 4b provide a female thread and the space between each element 4b represents a notch in the threading) having an angle of slope increasing in a guiding direction (top of page to bottom of page; note flow arrows; see slope angle increase in figures).
Regarding claim 4, Greif further provides a hollow cylindrical second pipe section with a damming body (10) having guid blades (11) spaced from an inner wall of the second pipe section (see in annotated figure below).

    PNG
    media_image1.png
    560
    909
    media_image1.png
    Greyscale

Regarding claim 6, Greif further provides (figure 2) a length of the blades is diminished with distance from the inner wall (the portion of 11, 14 is reduced in length from that of 15/16 and is further from an upper end of the inner wall).
Regarding claim 7, Greif further provides a widened portion at a side facing away from the pipe section (see annotated figure above; widened as compared to downstream end at 3).
Regarding claim 8, Greif further provides a hollow cylindrical third pipe section (see pipe section at e.g. 8 which receives outlet guide device 10) in fluid communication with the hollow cylindrical pipe section (1) having a further damming body (10) with guide blades (11) attached to an inner wall of (8, either implicitly directly or indirectly attached).
Regarding claim 9, Greif further provide the guide blades (11) are at least sectionally tilted with respect to the guiding direction (see figures 1-2).
.	

    PNG
    media_image2.png
    560
    909
    media_image2.png
    Greyscale

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 2-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Greif et al. (US 2005/0086915).
Regarding claim 2, Greif provides as noted above the plurality of notches (the space between each element 4b represents a notch in the threading). Greif does not expressly provides between 4-20 notches. However, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Greif to have optimized the notch quantity to be between 4-20 for the purpose of providing an optimal thread/notch configuration to facilitate separation of the fluid system being treated. Further, the particular number of notches is not established as providing any unexpected result or benefit. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 3, Greif provides all limitations set forth above including an angle of slope on the threading. Greif does not expressly provide the particular angle. Note also that the angle of slope is not defined in the claims with respect to any particular reference axis or direction. However, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Greif to have optimized the angle be between 15-60 degreesfor the purpose of In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Regarding claim 5, Greif provides all limitations set forth above including an angle of slope on the threading. Greif does not expressly provide the particular angle as matching that of the thread. Note also that the angle of slope is not defined in the claims with respect to any particular reference axis or direction. However, it would have been obvious to one having ordinary skill in the art at the time of the filing of the invention to have modified Greif to have optimized the angle of both the thread and the guide blades to be between 15-60 degreesfor the purpose of providing an optimal thread and guide blade configuration to facilitate separation of the fluid system being treated. Further, the particular angles are not established as providing any unexpected result or benefit. It has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 105 USPQ 233.  Further, it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.  In re Boesch, 617 F.2d 272, 205 USP 215 (CCPA 1980).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DAVID C MELLON whose telephone number is (571)270-7074. The examiner can normally be reached 9am-5pm Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Curtis Mayes can be reached on 571-272-1234. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DAVID C MELLON/Primary Examiner, Art Unit 1759